Allowability Notice

Allowable Subject Matter
Claims 1-8, 10-18, 20, 51, 52 are allowed. Claims have been amended based on additional changes to the Amendments submitted on 11/17/2021 and as indicated in the examiner's amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Elliot H Karlin (Reg. 72,946) on 1/14/2022 based on telephone interview on 1/14/2022.

The application has been amended as follows and based on further changes to the Amendments submitted on 11/17/2021:
***Start of Examiner’s Amendment***
12. The system of claim 11, 

***End of Examiner’s Amendment***

Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the combination of prior comprising Dimov, Cox, and Gupta fails to teach, suggest, or disclose the limitations of claim 1 when viewed as a whole. In particular, claim 1 has been amended to recite “in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream to detect a first event in the live content stream; in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream; in response to detecting the first event in the live content stream, triggering analyzing of content between the delayed portion of the live content stream and initiation of the first event in the live content stream to detect a second event; determining a rank of the first event; determining, based on the rank of the first event, whether to play the first event instead of the delayed portion of the live content stream; in  response to determining to play the first event, automatically playing the first event instead of the delayed portion of the live content stream; in response to detecting the second event in the content between the delayed portion of the live content stream and the initiation of the first event in the live content stream, automatically shifting playback of the delayed portion of the content stream to a start of the second event after playing the first event and resuming playback of the delayed portion of the live content stream.” in relation to A method for displaying content based on event monitoring, comprising: playing, via a computing device, a delayed portion of a live content stream communicated to the computing device via a communication network; detecting a delay between the delayed portion of the live content stream and a live portion of the live content stream; determining whether the delay is greater than a threshold time. Additionally, said prior art references also fail to disclose the limitations of independent claim 11 that recites limitations which are similar in scope to claim 1.
displaying content based on event monitoring, comprising: playing, via a computing device, a delayed portion of a live content stream communicated to the computing device via a communication network; detecting a delay between the delayed portion of the live content stream and a live portion of the live content stream; determining whether the delay is greater than a threshold time, in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream to detect a first event in the live content stream; in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream; in response to detecting the first event in the live content stream, triggering analyzing of content between the delayed portion of the live content stream. The combination of Dimov, Cox, and Gupta do not disclose or suggest a second event as claimed (i.e., in response to detecting the first event in the live content stream, triggering analyzing of content between the delayed portion of the live content stream and initiation of the first event in the live content stream to detect a second event; determining a rank of the first event; determining, based on the rank of the first event, whether to play the first event instead of the delayed portion of the live content stream; in  response to determining to play the first event, automatically playing the first event instead of the delayed portion of the live content stream; in response to detecting the second event in the content between the delayed portion of the live content stream and the initiation of the first event in the live content stream, automatically shifting playback of the delayed portion of the content stream to a start of the second event after playing the first event and resuming playback of the delayed portion of the live content stream). For example, the applicant’s amended claim recites “in response to detecting the first event in the live content stream, triggering analyzing of content between the delayed portion of the live content stream and initiation of the first event in the live content stream to detect a second event) such that the second event is between the delayed portion of the live content stream and initiation of the first event in the live content stream which is interpreted by the content between the delayed portion of the live content stream and initiation of the first event in the live content stream) after the presentation of the claimed first event. More importantly, the applicant’s claim is amended to recite, inter alia, “determining a rank of the first event; determining, based on the rank of the first event, whether to play the first event instead of the delayed portion of the live content stream; in response to determining to play the first event, automatically playing the first event instead of the delayed portion of the live content stream” such that the applicant’s invention “automatically playing the first event instead of the delayed portion of the live content stream” which means that first event is displayed from a live point and not from the delayed portion of the live content stream. (Compared to Cox as discussed below, Cox’s invention would enable a viewed to watch the key event from a certain amount of time prior to the leading up of the key event (i.e., a certain amount of time prior to the leading up of the key event would be “a delayed portion of the live event”) or Cox allows the viewer to jump to the live content which the applicant’s claim is interpreted to mean that viewer is presented with a first event in the live content (i.e., automatically playing the first event instead of the delayed portion of the live content stream)). 
In the combination of Cox, Dimov, and Gupta, events in content between the delayed portion of the live content stream and initiation of the first event in the live content stream would have already been presented to the viewer (or at least given the viewer the option to view immediately or not interrupted the delayed portion of live content displayed by the viewer). See Cox paragraph [0066-0069, 0077-0078, content between the delayed portion of the live content stream and initiation of the first event in the live content stream) after viewing the most recent notification of an exciting event. See also Gupta teaches providing a viewer with important portions in a video stream will be displayed in the near future based on a window of time (i.e., threshold) (col. 30:25-67 to col. 31:1-67 to col. 32:1-33 teaching comparing threshold to the weighting/ranking to determine important of event for the viewer). See also col. 32:50-67 to col. 33:1-51 look ahead a variable amount of time in the media based and/or compute a threshold amount of time to look ahead. Gupta recognizes that the benefit of utilizing a threshold of time, in part, is because a user may have a greater propensity to wait longer for an important scene based on the content and limiting the analyzing of the video content within the time window (i.e., threshold time). If the threshold of time is within the window, the Gupta’s invention will analyze the window of time to determine whether detected content is responsive to the viewer’s preferences and to determine whether based on the weight of the detected content, the viewer would be presented with the detected content (Gupta 30:25-67 to col. 31:1-67 to col. 32:1-33; See also col. 32:50-67 to col. 33:1-51; see also col. 26:23-67 to 29:1-67). More importantly, Gupta col. 33:5-51 teaches “In another example, control circuitry 304 may utilize a broadcast delay to determine whether important content corresponds to an upcoming segment. For example, control circuitry 304 may determine that a live media asset has a broadcast delay of seven seconds. Control circuitry 304 may utilize the broadcast delay to retrieve metadata corresponding to content seven seconds ahead of a current position in the media asset; or may retrieve frames corresponding to the broadcast delay and may perform an image processing algorithm on the frames to determine whether they contain important content, as described above.” All things considered, based on the applicant’s amended claims, the viewer would not be returned to point in the delayed portion of the live stream before the interruption to display exiting events based on ranking data.
determining a rank of the first event; determining, based on the rank of the first event, whether to play the first event instead of the delayed portion of the live content stream; in response to determining to play the first event, automatically playing the first event instead of the delayed portion of the live content stream” such that the applicant’s invention “automatically playing the first event instead of the delayed portion of the live content stream” which means that first event is displayed from a live point and not from the delayed portion of the live content stream. Compared to Cox, Cox’s invention would enable a viewed to watch the key event from a certain amount of time prior to the leading up of the key event (i.e., a certain amount of time prior to the leading up of the key event would be “a delayed portion of the live event”) and Cox allows the viewer to jump to the live content displaying the key event such that the applicant’s claim is interpreted to mean that if a viewer is presented with a first event as claimed, then the first event is content in the live content stream and not comprising a delayed portion of the live content stream (i.e., automatically playing the first event instead of the delayed portion of the live content stream). (See Cox paragraph [0041-0044, 0048, 0067-0069, 0096]). 
	Therefore, the combination of prior art of record fails to disclose, teach, or suggest the deficiency when taking the independent claims as a whole to render the claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421